DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 11- 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2017/0293809, hereinafter Thompson), and further in view of Nissen et al. (US 2019/0130781, hereinafter Nissen).
Regarding claim 1, Thompson teaches a virtual reality system of allowing a user to experience simulated vehicle traveling (fig. 3 step 385: remote user sees the real-time stream of video, audio, and telemetry data via a HMD), the virtual reality system comprising: 
an image capturing device (camera 114, fig. 1) mounted on a vehicle (fig. 1 and [0014]) and configured to capture an image of surroundings of the vehicle during traveling of the vehicle ([0013]: onboard camera will include a 360 degree camera capable of providing images of a surrounding environment 360 degree about a reference point in or on the vehicle (e.g., providing a 360 degree view inside and/or outside the vehicle etc.). For example, in one form, the 360 degree camera comprises a plurality of lenses positioned about the vehicle and focused away from an interior of the vehicle to provide a 360 degree image of the surrounding exterior environment of the vehicle) and generate video data (360 degree image, [0013]: 360 degree image; [0037]: while the driver is driving, the camera and microphone of the 360 degree recording system records audio and/or video in step 382 and telemetry gathering sensors in the vehicle gather ongoing metrics on the operation of the vehicle in step 383); 
an acquisition device (vehicle data sensor 112, fig. 1) mounted on the vehicle (fig. 1 and [0014]) and configured to acquire behavior (vehicle data) of the vehicle 
a computer (Central computer 144, fig. 1 and [0026]) configured to store the video data received from the image capturing device and the behavior data received from the acquisition device ([0026]: a central computer system 144 connected to the onboard display 120, the onboard camera 114, the onboard microphone 116 and the remote display 142 for storing and synchronizing data to display same in real-time or time delayed), and time-synchronize the video data and the behavior data ([0026]: In one form, the central computer system 144 includes memory for saving the stored and synchronized data to allow same to be recalled for time delayed viewing); 
a first playback device (HMD 241, fig. 2) configured to play back the video data ([0038]: the wireless system collates the telemetry with the audio and/or video data by overlaying the telemetry collected by the vehicle data sensor 112 over the video data collected by the onboard camera 114, and synchronizes the telemetry data collected by the vehicle data sensor 112 with the video data collected by the onboard camera 114 to 
Thompson describes the synchronized camera data (video data) and the vehicle data (behavior data) is stored to be used later ([0013], [0021], [0026] and [0037]). However, Thompson does not explicitly teach a second playback device located outside the vehicle and configured to play back the behavior data.
Nissen teaches a second playback device (motion-control seat 104, fig. 1) located outside the vehicle (fig. 1 and [0010] describes a motion-control seat 104 as a part of the Flight emulator 100, wherein the flight emulator comprises a VR system that simulates control, operation, and response of a vehicle, which may be virtual vehicle or an actual remote vehicle; it is inherent that the flight emulator located outside a vehicle) and configured to play back the behavior data (abstract: inputs made via the control interface of the master flight emulator or during playback of pre-recorded training exercise or flight mission are translated into the control interface, head-mounted display, and motion-control seat of the slave flight emulator; [0024]: playback of a training exercise or flight mission also imparts motion, orientation, and/or forces to a user 110 by selectively articulating the motion-control seat 104 of each flight emulator 100, thereby allowing user 110 to associate inputs with various responses of the simulated vehicle while also providing visual imagery through the head-mounted display 108 of each flight emulator 100; [0012]: The motion-control seat 104 comprises a three, four, five, or up to six degrees of freedom articulating chair 105 that is attached to the articulating base 106 … when vehicle experiences motion, orientation, and/or forces as a result of 
Claim 13 is similar in scope to claim 1, and therefore the examiner presents similar rationale to reject claim 13.
Regarding claim 11, Thompson teaches the virtual reality system according to claim 1, wherein the first playback device is a head-mounted display (fig. 2 HMD 241 and fig. 3 step 385: remote user sees the real-time stream of video, audio, and telemetry data via a HMD).  
Regarding claim 12, Thompson does not explicitly teach the virtual reality system according to claim 1, wherein the second playback device is a seat device.
Nissen teaches wherein the second playback device is a seat device (fig. 1 motion-control seat 104 and [0012]). Please refer to the rejection of claim 1 for motivation to combine Nissen with Thompson.
Regarding claim 2, Thompson teaches the virtual reality system according to claim 1, wherein: 
the acquisition device (vehicle data sensor 112, fig. 1) is configured to acquire meter information ([0017]: vehicle data information collected by one or more vehicle 
 the computer (Central computer 144, fig. 1 and [0026]) is configured to store the meter display data received from the acquisition device ([0026]: a central computer system 144 connected to the onboard display 120, the onboard camera 114, the onboard microphone 116 and the remote display 142 for storing and synchronizing data to display same in real-time or time delayed), and the computer (Central computer 144, fig. 1 and [0026]) is configured to time-synchronize the meter display data with the video data and the behavior data ([0026]: a central computer system 144 connected to the onboard display 120, the onboard camera 114, the onboard microphone 116 and the remote display 142 for storing and synchronizing data to display same in real-time or time delayed; [0026]: In one form, the central computer system 144 includes memory for saving the stored and synchronized data to allow same to be recalled for time delayed viewing); 
the first playback device (HMD 241, fig. 2) is configured to play back the meter display data ([0017]: the vehicle data information that overlays the video data stream can include data including speedometer data; [0038]: the wireless system collates the telemetry with the audio and/or video data by overlaying the telemetry collected by the vehicle data sensor 112 over the video data collected by the onboard camera 114, and synchronizes the telemetry data collected by the vehicle data sensor 112 with the video 
Regarding claim 3, Thompson teaches the virtual reality system according to claim 1, wherein the image capturing device (camera 114, fig. 1) is configured to capture the image of the surroundings of the vehicle in a range of 360 degrees ([0013]: onboard camera will include a 360 degree camera capable of providing images of a surrounding environment 360 degree about a reference point in or on the vehicle (e.g., providing a 360 degree view inside and/or outside the vehicle etc.). For example, in one form, the 360 degree camera comprises a plurality of lenses positioned about the vehicle and focused away from an interior of the vehicle to provide a 360 degree image of the surrounding exterior environment of the vehicle).
Regarding claim 5, Thompson teaches the virtual reality system according to claim 1, wherein: 
the image capturing device includes a microphone (Microphone 116, fig. 1) and is configured to collect sound in a cabin of the vehicle (record current conditions inside the cab of the vehicle 210) via the microphone during traveling of the vehicle ([0014]: an onboard microphone 116 located in the vehicle and configured to collect audio data pertaining to the vehicle 110, driver and/or additional vehicle data; [0029]: 360 degree microphone system inside the cab of the vehicle 210 that records current conditions inside and outside of the vehicle 210; [0037]: while the driver is driving, the camera and microphone of the 360 degree recording system records audio and/or video in step 382 and telemetry gathering sensors in the vehicle gather ongoing metrics on the operation 
the image capturing device (network interface 118, fig. 1) is configured to associate the video data with the sound data ([0015]: the vehicle network interface 118 is configured to collate the vehicle data collected by the vehicle data sensor 112 with the audio and video data of the driver of the vehicle and the additional driving condition data observable from the interior of the vehicle 110 collected by the onboard camera 114 and the onboard microphone 116) and transmit the video data and the sound data to the computer ([0015]: the vehicle network interface 118 is also configured to stream, in real time, the data collated by the vehicle network interface 118 over the network 170 to a remote display 142 in a remote location 140).


Claims 4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, in view of Nissen, and further in view of Koempel et al. (US 2008/0311983, hereinafter Koempel).
Regarding claim 4, Thompson teaches the virtual reality system according to claim 1, wherein the acquisition device (vehicle data sensor 112, fig. 1) is configured to acquire the behavior of the vehicle ([0017]: vehicle data information collected by one or more vehicle data sensors 112; [0029]: Additional sensors; [0037]: telemetry gathering sensors).

Koempel teaches the plurality of sensors ([0028]: environment sensors 26 that may be electronically coupled to console 20; fig.1 shows environmental sensors 26 such as camera 26a, vehicle diagnostic system 26c and climate control system 26d) form an in-vehicle network (as shown in fig. 1, sensors 26a, 26c and 26d form a network of sensors in the vehicle 12 and are coupled to console 20, where console 20 collects data from the sensors) of the vehicle to gather the behavior of the vehicle (environment data feed collected from diagnostic system 26c corresponds to behavior data; [0028]: each of the vehicle environment sensor apparatuses 26 may produce its own respect vehicle environment data feed; [0029]: sensor apparatus 26 may include a navigational system built into console 20 and adapted to receive data from GPS satellite 26b; [0030]: Vehicle diagnostic system 26c obtains data from vehicle sensors and provides a data feed that may include vehicle information such as speed of vehicle, distance travelled, headlights on/off, vehicle condition or nay other vehicle features/conditions; [0034]: sensor apparatuses 26 capture data regarding the vehicle’s environment, such as images of the area surrounding the vehicle, the speed of the vehicle, three-dimensional maps of the vehicle, the temperature and weather conditions and other data using camera 26a, satellite 26b, diagnostic system 26c and climate control system 26d; fig. 3 step 46: video game console generates video output, audio output and tactile output signals based on both vehicle environment data feed and video game disc; fig. 3 step 48: Rumble/Tactile Signal Device receives tactile output signal and vibrates passenger .


Claims 6-8 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, in view of Nissen, and further in view of Tran et al. (US 2017/0301373, hereinafter Tran).
Regarding claim 6, Thompson and Nissen do not explicitly teach the virtual reality system according to claim 1, wherein the image capturing device is configured to add a recording start time of the image to the video data.  
Tran teaches the image capturing device (fig. 1: unmanned aerial vehicle 102 comprising flight path sensors and data recording sensors 110, wherein the data recording sensors include an audiovisual sensors 118 such as a still camera, a video camera, and a microphone) is configured to add a recording start time of the image to the video data (still images taken at a specified time or video frames taken at specified times; [0029]: The GPS 112 and the locational timer 114 can produce time-stamped 
Regarding claim 7, Thompson and Nissen do not explicitly teach the virtual reality system according to claim 5, wherein the image capturing device is configured to add a recording start time of the sound to the sound data.

Regarding claim 8, Thompson and Nissen do not explicitly teach the virtual reality system according to claim 1, wherein the acquisition device is configured to add a recording start time of the behavior to the behavior data.
Tran teaches the acquisition device (fig. 1: unmanned aerial vehicle 102 comprising flight path sensors 108 and data recording sensors, wherein the flight path sensor 108 includes a GPS unit 112) is configured to add a recording start time of the behavior to the behavior data (audio recordings recorded at specified times; [0029]: The GPS 112 and the locational timer 114 can produce time-stamped telemetry points 116 such as (x, y, z, t) telemetry points along the flightpath of the unmanned aerial vehicle 102. The unmanned aerial vehicle 102 can include data recording sensors 110 for recording audio and visual data; [0030]: the unmanned aerial vehicle 102 can include audiovisual sensors 118 such as a still camera, a video camera, and a microphone. The data recording sensors 110 can further include a recording timer 120. It alternatively contemplated that the audiovisual sensor can include GPS stamped information transmitted by the GPS unit 112 or from the audiovisual sensor itself; [0031]: the recording timer 120 can be a timer directly coupled within the audiovisual sensors 118 and can be independent of the locational timer 114; [0032]: The unmanned aerial vehicle 102 can combine the data generated from the audiovisual sensors 118 and the recording timer 120 to produce time stamped recordings 122. The time stamped recordings 122 can include still images taken at a specified time or video frames taken at specified times. The time stamped recordings 122 can further include audio 
Regarding claim 10, Thompson teaches to acquire meter information and generate meter display data ([0017]: vehicle data information collected by one or more vehicle data sensors 112; [0014]: a vehicle data sensor 112 to collect vehicle data during vehicle operation; [0017]: vehicle data information includes speedometer data (i.e., travelling speed of the vehicle); data acquired from speedometer corresponds to meter information), however Thompson and Nissen do not explicitly teach the virtual reality system according to claim 2, wherein the acquisition device is configured to add a recording start time of the meter information to the meter display data.
Tran teaches wherein the acquisition device (fig. 1: unmanned aerial vehicle 102 comprising flight path sensors 108 and data recording sensors, wherein the flight path sensor 108 includes a GPS unit 112) is configured to add a recording start time of the behavior to the behavior data (audio recordings recorded at specified times; [0029]: The GPS 112 and the locational timer 114 can produce time-stamped telemetry points 116 such as (x, y, z, t) telemetry points along the flightpath of the unmanned aerial vehicle 102. The unmanned aerial vehicle 102 can include data recording sensors 110 for recording audio and visual data; [0030]: the unmanned aerial vehicle 102 can include audiovisual sensors 118 such as a still camera, a video camera, and a microphone. The 
Thompson and Nissen contain a “base” system of acquiring meter information and generating meter display data (Thompson: [0014] and [0017]) which the claimed invention can be seen as an ‘improvement’ in that adding a recording start time of the meter information to the meter display data.
Tran contains known technique of adding time stamps (or recording start time) of acquired data (fig. 1 and [0028]-[0032]) that is applicable to the “base” system.
Tran’s known technique of adding time stamps to acquired data (fig. 1 and [0028]-[0032]) would have been recognized by one skilled in the art as applicable to the 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claims 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, in view of Nissen, in view of Tran, and further in view of McClellan et al. (US 2008/0319602, hereinafter McClellan).
Regarding claim 9, Thompson teaches the virtual reality system according to claim 8, wherein the behavior data (vehicle data; [0014]:a vehicle data sensor 112 to collect vehicle data during vehicle operation) includes a roll angle ([0017], [0021]), a pitch angle ([0017], [0021]), and a yaw angle ([0017], [0021]) of the vehicle from a start to an end of the recording ([0037]: while the driver is driving, the camera and microphone of the 360 degree recording system records audio and/or video in step 382 and telemetry gathering sensors in the vehicle gather ongoing metrics on the operation of the vehicle in step 383; recording data while the driver is driving corresponds to recording from a start to an end, where the recording begins when the driver starts driving and ends when the driver ends driving).
Thompson and Nissen do not explicitly teach the behavior data includes changes with time in longitudinal acceleration, lateral acceleration, and vertical acceleration of the vehicle.
McClellan teaches the behavior data (data provided by vehicle monitoring system, [0033]) includes changes with time in longitudinal acceleration, lateral .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to the argument that Koempel does not teach the second playback device is located outside the vehicle. See page 5 of remarks.
Thompson in view of Nissen teaches the above limitation. 
Especially, Nissen teaches a second playback device (motion-control seat 104, fig. 1) located outside the vehicle (fig. 1 and [0010] describes a motion-control seat 104 as a part of the Flight emulator 100, wherein the flight emulator comprises a VR system that simulates control, operation, and response of a vehicle, which may be virtual vehicle or an actual remote vehicle; it is inherent that the flight emulator located outside a vehicle) and configured to play back the behavior data (abstract: inputs made via the control interface of the master flight emulator or during playback of pre-recorded training exercise or flight mission are translated into the control interface, head-mounted display, and motion-control seat of the slave flight emulator; [0024]: playback of a training exercise or flight mission also imparts motion, orientation, and/or forces to a user 110 by selectively articulating the motion-control seat 104 of each flight emulator 100, thereby allowing user 110 to associate inputs with various responses of the simulated vehicle while also providing visual imagery through the head-mounted display 108 of each flight emulator 100; [0012]: The motion-control seat 104 comprises a three, four, five, or up to six degrees of freedom articulating chair 105 that is attached to the articulating base 106 … when vehicle experiences motion, orientation, and/or forces as a result of operational parameters (e.g., speed, turning), environmental factors (e.g., wind gusts) … the motion-control seat 104 may be selectively articulated by the actuators 107 to simulate the motion of, orientation of, and/or forces acting on the vehicle and impart those on the user 110).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayashigawa (US 5865624) describes a reactive ride simulation method of providing a human passenger a sensory experience of being at a remote site in motion, such as a simulation of riding on a vehicle or conveyance which is or was in the past actually in operation or motion.
Lewis et al. (US 8241133) describes a reactive ride simulation method of providing a human passenger a sensory experience of being at a remote site in motion, such as a simulation of riding on a vehicle or conveyance which is or was in the past actually in operation or motion.
Norbury (US 7685945) describes a central computer system synchronizes the video, audio, acceleration and deceleration so that the sensory perceptions of sight, sound and feeling of an actual drag strip race are created.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612